Case: 21-60339      Document: 00516331356         Page: 1    Date Filed: 05/24/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                        May 24, 2022
                                  No. 21-60339
                                                                       Lyle W. Cayce
                                Summary Calendar
                                                                            Clerk


   Reza Ahrabi,

                                                                       Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A210 032 931


   Before Higginbotham, Higginson, and Duncan, Circuit Judges.
   Per Curiam:*
          Reza Ahrabi, a native and citizen of Iran, petitions for review of a
   decision of the Board of Immigration Appeals (BIA) dismissing his appeal
   from a decision of the immigration judge (IJ) concluding that he was ineligible
   for asylum, withholding of removal, and relief under the Convention Against



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60339      Document: 00516331356           Page: 2    Date Filed: 05/24/2022




                                     No. 21-60339


   Torture (CAT).         The BIA affirmed the IJ’s adverse credibility
   determination; on that basis, it concluded that Ahrabi had failed to establish
   an eligibility for relief. The IJ specifically found that Ahrabi was not credible
   regarding his assertion that he had renounced Islam.
          As he did in his appeal to the BIA, Ahrabi challenges the BIA’s
   credibility determination, raising various arguments that attempt to explain
   away the inconsistencies identified by the IJ. However, the IJ and the BIA
   cited “specific and cogent reasons derived from the record” to support the
   adverse credibility determination. Singh v. Sessions, 880 F.3d 220, 225 (5th
   Cir. 2018) (internal quotation marks and citation omitted). Ahrabi has failed
   to demonstrate that it is clear from the totality of the circumstances that no
   reasonable factfinder could make an adverse credibility ruling in his case. See
   Wang v. Holder, 569 F.3d 531, 538-40 (5th Cir. 2009). The adverse credibility
   determination is supported by substantial evidence. See id. at 536-40.
          Furthermore, Ahrabi’s argument that the IJ erred by excluding from
   the record the affidavit by Mark Pfeiffer has no merit. The affidavit was filed
   by Ahrabi after the deadline established by the IJ for the submission of any
   supporting documents; it was untimely. See 8 C.F.R. § 1003.31(h).
          Without credible evidence, there was no basis for the BIA to grant
   asylum or withholding of removal. See Chun v. INS, 40 F.3d 76, 79 (5th Cir.
   1994). Although Ahrabi raises other issues regarding the denial of his asylum
   and withholding of removal claims, given the dispositive adverse credibility
   determination, we need not address those issues. See INS v. Bagamasbad,
   429 U.S. 24, 25 (1976).          Further, although an adverse credibility
   determination is not necessarily dispositive of a CAT claim, Ahrabi has
   pointed to “no independent, non-testimonial evidence going to the likelihood
   of torture,” and therefore the adverse credibility finding is also decisive of




                                          2
Case: 21-60339    Document: 00516331356          Page: 3   Date Filed: 05/24/2022




                                  No. 21-60339


   his CAT claim. Arulnanthy v. Garland, 17 F.4th 586, 597-98 (5th Cir. 2021)
   (quotation on 598). Accordingly, the petition for review is DENIED.




                                       3